132 N.W.2d 927 (1965)
STATE HIGHWAY COMMISSION of the State of South Dakota on behalf of and in the name of the State of South Dakota, Plaintiff and Appellant,
v.
Joe M. OLSON and Nan Olson, husband and wife, the Federal Land Bank of Omaha, and Commodity Credit Corporation, Defendants and Respondents.
No. 10178.
Supreme Court of South Dakota.
February 17, 1965.
Frank L. Farrar, Atty. Gen., Richard A. Duncan, Sp. Asst. Atty. Gen., Pierre, for plaintiff and appellant.
Whiting, Lynn, Freiberg & Shultz, Horace R. Jackson, Rapid City, for defendants and respondents.
PER CURIAM.
The State appeals from a judgment in a condemnation action. The settled record contains no assignments of error; consequently there is nothing before this court. SDC 1960 Supp. 33.0735 through 33.0744; Patrick v. Blake, 70 S.D. 494, 19 N.W.2d 220; Blackpipe State Bank v. Grass, 78 S.D. 551, 105 N.W.2d 442. The judgment appealed from is therefore affirmed.